COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                               §

 GREGORIO GARCIA, JR.,                         §               No. 08-16-00242-CR

                      Appellant,               §                 Appeal from the

 v.                                            §                409th District Court

 THE STATE OF TEXAS,                           §             of El Paso County, Texas

                       State.                  §               (TC# 20150D02898)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until April 15, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jim Darnell, Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before April 15, 2017.

       IT IS SO ORDERED this 14th day of March, 2017.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.